DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller comprising a register bank (Fig. 2 shows the register bank 236 in the voltage regulator not the controller), as in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claim language is indefinite when interpreted in light of the specification because the claim language is inconsistent with Applicant’s disclosure. Applicant has claimed ‘a third signal’ on line 5 of claim 1 as the output from the limiter. The output from the LIMITER 218 depicted in Figure 2 is shown going to LOGIC BLOCK 224. LOGIC BLOCK 224 implements the first and second slew rates, and the output from the LIMITER 218 is not slewed. If the output from the limiter were already slewed there would be no need for the logic block. Applicant has convoluted the CURRENT SIGNAL LEVEL 302, the target signal transitioning at the slew rates 312-316 and the TARGET SIGNAL LEVEL 304 in claim1; see Figure 3b for clarification. The target signal transitioning at the slew rates 312-316 should not be claimed as the third signal. In line 8 and again in line 9, Applicate references ‘the third signal transitions’; but ‘the third signal’ is the output from the limiter which does not transition. Instead, the target signal transitions from the CURRENT SIGNAL LEVEL to the TARGET SIGNAL LEVEL as in Figure 3b. Applicant used ‘the third signal’ to reference THE CURRENT SIGNAL LEVEL, but the third signal output from the limiter contains the final target level, not the initial reference level. The final stanza of claim 1 shall be interpreted as the following:
a logic block configured to generate a target signal responsive to the third signal, wherein the target signal transitions to an intermediate level at a first slew rate and the target signal transitions from the intermediate level to 
a target signal level at a second slew rate.
 	In claim 8, line 2, “the third signal” should be ‘a current signal level’.
 	Claim 9, line 2, “the target signal” should be ‘the target signal level’.
 	Claim 10, “the target signal” should be ‘the target signal level’ and “the third signal” should be ‘a current signal level’.
 	Claim 11, “the target signal” should be ‘the target signal level’ and “the third signal” should be ‘a current signal level’.
 	Claim 12, “the target signal” should be ‘the target signal level’ and “the third signal” should be ‘a current signal level’.
 	Similar issues exist for claims 13-20 as in claims 1-12 above. In Claim 13, line 2, “a target signal” shall be interpreted as ‘a target signal level’; line 7 “the third signal” shall be interpreted as ‘a slewed signal’; line 8 “the third signal” shall be interpreted as ‘the slewed signal’; line 8 “the target signal” shall be interpreted as ‘the target signal level’.
 	In claim 18, line 12 “the third signal” shall be interpreted as ‘the target signal’; line 13 the third signal” shall be interpreted as ‘the target signal’; line 14 “the target signal” shall be interpreted as ‘a target signal level’.
 	Line 20 line 2, “the third signal” shall be interpreted as ‘a current signal’; line 3, “the target signal” shall be interpreted as ‘the target signal level’.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-4, 8-14, 17-18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by DiRenzo (US 9,614,506).
 	With respect to claim 1, DiRenzo discloses a controller comprising: a converter (Fig. 3 19) configured to generate a first signal (Fig. 5 SETPT) responsive to an input signal (Fig. 3 19 input from 18); a summing block (Fig. 5 23) coupled to the converter, the summing block receives the first signal (Fig. 5 SETPT) and generates a second signal (Fig. 5 e); a limiter (Fig. 5 32) coupled to the summing block and configured to generate a third signal (Fig. 5 DV[n+1]) responsive to the second signal (Fig. 5 e) and a code signal (Fig. 5 31 output to 32); and a logic block (Fig. 5 46) configured to generate a target signal (Fig. 5 DV) responsive to the third signal (Fig. 5 DV[n+1]), wherein the target signal transitions to an intermediate level (Fig. 4 SETPT - δ) at a first slew rate (Fig. 4 ΔDL) and the target signal transitions from the intermediate level (Fig. 4 SETPT - δ) to a target signal level (Fig. 4 V2) at a second slew rate (Fig. 4 ΔDL/2).  	With respect to claim 2, DiRenzo discloses the controller of claim 1 further comprising an offset logic block (Fig. 5 22) coupled to the summing block (Fig. 5 23-25,42-45) the offset logic block configured to store one or more offset values (Fig. 5 δ).  	With respect to claim 3, DiRenzo discloses the controller of claim 2, wherein the summing block (Fig. 5 23-25,42-45) is configured to generate the second signal (Fig. 5 DVcomp[n+1]) from the first signal (Fig 5 SETPT) and the one or more offset values (Fig. 5 δ).  	With respect to claim 4, DiRenzo discloses the controller of claim 2, wherein the code signal (Fig. 5 output of 44 to 32 and output of 31 to 32) includes a primary code (Fig. 5 output of 31 to 32) and a secondary code (Fig. 5 output of 44 to 32), and the third signal generated by the limiter (Fig. 5 32) is maintained between the primary code and the secondary code.  	With respect to claim 8, DiRenzo discloses the controller of claim 1, wherein the first slew rate (Fig. 4 average of ΔDL and 2*ΔDL) is proportional to a difference of the intermediate level (Fig 4 V2 -δ) and the current signal level (Fig. 4 V1) over a first time period (Fig. 4 TRANSITION INTERVAL 1 + TRANSITION INTERVAL 2).  	With respect to claim 9, DiRenzo discloses the controller of claim 1, wherein the second slew rate (Fig. 4 ΔDL/2) is proportional to a difference of the target signal level (Fig. 4 V2) and the intermediate level over a second time period (Fig. 4 TRANSITION INTERVAL 3).  	With respect to claim 10, DiRenzo discloses the controller of claim 1, wherein when the target signal level is greater than the current signal level, the first slew rate is greater than the second slew rate.  	With respect to claim 11, DiRenzo discloses the controller of claim 1, wherein when the current signal level is greater than the target signal level [step down], the second slew rate is greater [less negative] than the first slew rate.  	With respect to claim 12, DiRenzo discloses the controller of claim 1, wherein the intermediate level (Fig. 4 V2 - δ) is between the current signal level (Fig. 4 V1) and the target signal signal level (Fig. 4 V2). 
 	With respect to claims 13 and 14, DiRenzo discloses a method as set forth above. See claims 1 and 2, respectively, for additional details.
 	With respect to claim 17, DiRenzo discloses the method of claim 13, wherein the input signal (Fig. 2 output of 18 to 19) includes information (Fig. 2 ΔDL) of a final slew rate (Fig. 4 ΔDL/2), and the first slew rate (Fig. 5 ΔDL) and the second slew (Fig. 5 ΔDL/2) rate are selected based on [multiples of ] the final slew rate.  	With respect to claim 18, DiRenzo discloses a system comprising: a microcontroller unit (Fig. 2 18); and a voltage regulator (Fig. 2 19-20) coupled to the microcontroller unit, the voltage regulator including a controller as set forth above. See claim 1 for additional details.
 	With respect to claim 20, DiRenzo discloses the system as set forth above. See claims 8 and 9 for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5-7, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DiRenzo (US 9,614,506) in view of Mitrea (US 2016/0070335).
 	With respect to claim 5, DiRenzo discloses the controller of claim 4 as set forth above and further discloses a register bank coupled to the logic block, the register bank configured to store values of the first slew rate, the second slew rate (paragraph 9). DiRenzo does not require storing the primary code and the secondary code in the register bank.  	Mitrea teaches a configurable digital interface comprising a register bank coupled to the logic block, the register bank configured to store values of the first slew rate, the second slew rate, and the voltage and/or current limits etc (paragraph 33). It would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to implement a register bank coupled to the logic block, the register bank configured to store values of the first slew rate, the second slew rate, the primary code and the secondary code, in order to implement more flexibility by allowing configurable, repeatable and reprogrammable implementation of the slew rate and code limits. 
 	With respect to claim 6, DiRenzo in view of Mitrea make obvious the controller of claim 5 further comprising a processor (Mitrea Fig. 1 120) coupled to the register bank and the logic block, the processor configured to program the register bank and the logic block based at least partially on the input signal.  	With respect to claim 7, DiRenzo in view of Mitrea make obvious the controller of claim 6, wherein the processor is configured to, responsive to the input signal: determine values of the first slew rate and the second slew rate; store the values of the first slew rate and the second slew rate in the register bank; and provide the first slew rate and the second slew rate to the logic block. (DiRenzo paragraph 9). 
 	With respect to claims 15 and 16, DiRenzo in view of Mitrea make obvious the method as set forth above. See claims 5 and 6, respectively, for additional details.
 	With respect to claim 19, DiRenzo in view of Mitrea make obvious the system as set forth above. See claim 7 for additional details.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teh (US 2013/0154592) discloses implementing first and second slew rates.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839